Citation Nr: 1634313	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a rating greater than 50 percent for migraine headaches including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1977.  He also had subsequent reserve service in the South Carolina Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and St. Louis, Missouri.

In June 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is in the record.

These matters were previously before the Board in September 2012, when they were remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The September 2012 remand also remanded the issue of entitlement to a total disability rating on the basis of individual unemployability (TDIU), including on an extraschedular basis.  During the pendency of the appeal, a July 2015 rating decision granted the Veteran a TDIU, effective July 29, 2008, the date of the Veteran's claim for TDIU.  As the July 2015 rating decision constitutes a complete grant of the benefit sought on appeal, that issue is no longer before the Board.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches are manifested by characteristic prostrating and prolonged migraine headache attacks more than once per month, which are characterized by pain, photophobia, phonophobia, nausea, vomiting, and changes in vision.

2.  The Veteran is in receipt of the maximum schedular rating assignable for migraine headaches, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating in excess of 50 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In January 2009, May 2009, and July 2013 letters, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate his claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's VA treatment records, lay statements, Social Security Administration (SSA) records, and all available service treatment records are of record.  VA provided the Veteran VA examinations in January 2009 and December 2014.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, and rendered findings pertinent for consideration under the applicable schedular rating criteria, and provided opinions that were consistent with the evidence of record.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  

Pursuant to the Court of Appeals for Veterans Claims decision in Bryant v. Shinseki, 23 Vet. App. 488 (2010) a VLJ or decision review officer (DRO) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the DRO and Board hearing, the Veteran was assisted by an accredited representative.  At the respective hearings, the representatives and the DRO and VLJ asked questions to draw out relevant evidence in support of the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representatives, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO and VLJ complied with the duties set forth in Bryant such that the Board may adjudicate the claim based on the current record.  

Stegall

This case was remanded by the Board in September 2012.  In pertinent part, the prior remand directed the AOJ to request that the Veteran either submit or authorize VA to obtain private treatment records, obtain all outstanding VA treatment records since November 2009, and to readjudicate the claim.  

In a July 2013 letter, VA provided the Veteran a VA Form 21-4142 and requested that he either submit private treatment records from Dr. Neal or authorize VA to do so.  In a subsequent response, the Veteran informed VA that Dr. Neal was deceased and requested that VA adjudicate the claim.  Additionally, updated VA treatment records were obtained in July 2013, December 2014, July 2015, and September 2015.  Finally, in a September 2015 Supplemental Statement of the Case VA readjudicated the claim.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.

Increased Rating for Migraines

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence of record be discussed.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing a Veteran's symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings.

The Veteran's service-connected migraine headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

Under Diagnostic Code 8100, a maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

VA and private treatment records indicate that the Veteran experiences severe migraine headaches, during which he is unable to focus, and experiences noise and light sensitivity, "blindness," weakness, and nausea.  The Veteran's headache symptoms are not completely relieved by prescription pain medication and have required emergency room treatment.  

Lay statements from the Veteran's friends, colleagues, and family received in December 2008 indicate that the Veteran experiences frequent, prolonged, and severe migraine headaches, which cause extreme pain, require frequent medical appointment, and interfere with his daily activities and ability to work.  

The Veteran was provided a VA neurological examination in January 2009.  At that time, he reported experiencing headaches 3-4 times per week and stated that his headaches lasted 1-2 days.  He described the pain as located all over and described it as a sharp, throbbing pain, which was aggravated by the weather and bright lights.  He reported that they were relieved by prescription medication.  He reported although he had experienced headaches for six years, they had worsened in severity and frequency and were associated with nausea and vomiting.  He reported that he could not work or drive during his headaches.  The examiner confirmed the prior diagnosis of migraine headaches and opined that the severity, intensity, and frequency of the headaches prevented sedentary or active employment.  

In a January 2009 statement the Veteran reported that bright lights, cloudy weather, and other things triggered his headaches.  He reported that during his headaches he had to stay confined in his home.  
In Social Security Administration records, which were received in August 2009, the Veteran reported that he was blinded during his headaches and unable to focus.  He stated that it took 2-3 days for his headaches to subside. 

At his September 2009 informal DRO conference, the Veteran's representative requested extraschedular considered for the Veteran's migraines.  It was noted that many things, such as lights, headlights, and certain smells, triggered the Veteran's headaches.  The representative reported that the Veteran's headaches were precipitated by what the Veteran described as flickering vision and blindness, but was really blurred vision and inability to focus, followed by hours of pain and vomiting.  It was noted that the Veteran has headaches 3-4 times per week and that his headaches could last 2-3 days.  The representative noted that the Veteran required preventative medication on daily basis.  

At his June 2012 videoconference hearing, the Veteran testified that he had prostrating headaches practically every day.  He stated that during his headaches, he was unable to drive, and had to lie down in a dark and quiet place.  He reported that there were numerous triggers for his headaches, such as headlights and looking at white walls.  He reported that because his headaches were so frequent he stayed close to home, was only able to drive short distances, and was no longer able to work.   

The Veteran was provided a VA neurological examination in December 2014.  At that time, he reported that his headaches began with visual changes, which he described as lights flickering in his eyes.  He reported that once his headaches came on he could not see or focus, he was nauseous and vomited, and was unable to do anything.  He reported that his headaches were so frequent that he could no longer work or drive.  Specifically, he reported that when he experienced a migraine while driving he had to pull over and have someone come pick him up.  He stated that he was prescribed daily preventative medication.  He described his headache pain as a pulsating or throbbing head pain on both sides of his head and that his pain was worsened by physical activity.  He endorsed non-headache symptoms including nausea, vomiting, sensitivity to light and sound, visual changes, and sensory changes.  He reported that his head pain typically lasted less than a day.  The examiner opined that the Veteran experienced characteristic prostrating attacks of migraine headache pain more than once per month.

Throughout the pendency of the appeal, the Veteran has been assigned the maximum rating of 50 percent.  As the highest rating has been awarded throughout the pendency of the appeal, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Additionally, there are no other diagnostic codes that are applicable for rating the Veteran's migraine headaches.  Therefore, a schedular rating in excess of 50 percent for migraine headaches is not warranted.

Other Considerations

The Board has also considered whether a referral to the Director, Compensation Service, for extraschedular evaluation in excess of the maximum schedular rating of 50 percent is warranted for the Veteran's migraine headaches.  When there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet App 111, 115-16 (2008).  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director, Compensation Service.  38 C.F.R. § 3.321(b)(1) (2015).  

Here, the rating criteria more than reasonably describe the Veteran's migraine headache disability and symptomatology.  The Veteran's symptoms of prostrating attacks characterized by pain, photophobia, phonophobia, nausea, vomiting, and visual changes are congruent with the disability picture represented by the 50 percent rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) are not met.  

The Veteran has not submitted evidence indicating his migraine headaches constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  The criteria for the 50 percent rating compensate for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran has indicated that this rating does not adequately compensate him for his symptoms, the Board finds that these are the symptoms that the Veteran has reported.  In particular, the rating schedule's referral to completely prostrating and prolonged attacks that are productive of severe economic inadaptability adequately contemplates the Veteran's report of significant symptoms.  

Consequently, the Board finds that the available schedular evaluation is adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to migraines, service connection is in effect for an inguinal hernia and scars, both rated as non-compensable.  The Veteran has not raised and the Board can find no basis for determining that the criteria set forth in Johnson for consideration of an extraschedular rating based on combined effects is for application in this case.

Finally, as noted above July 2015 rating decision granted the Veteran's claim for entitlement to an extraschedular TDIU due to his inability to work secondary to his migraines.  Accordingly, the matter is moot and need not be considered. 




ORDER

Entitlement to a disability rating in excess of 50 percent for migraines is denied.  


REMAND

Additional development is warranted prior to adjudicating the remaining claim.

The Veteran was provided a VA examination in June 2008.  The examiner diagnosed the Veteran with a left ankle sprain with residuals.  The examiner opined that it was less likely than not that the Veteran's present day ankle problem was secondary to his self-limited old active duty ankle sprain.  In support of that finding, the examiner noted a number of years that elapsed between the Veteran's active service injury and his initial report of post-service left ankle symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA undertakes an examination or etiological opinion an adequate one must be produced).

The Board notes that in addition to his left ankle sprain with residuals, the Veteran is also diagnosed with left ankle arthritis and left ankle spurring.  The examiner did not acknowledge or otherwise address these diagnoses.  Additionally, the examiner did not acknowledge or address the Veteran's lay reports of continuous left ankle symptoms since his in-service ankle sprain, or potentially favorable medical evidence.  Accordingly, an addendum opinion is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran to identify any private or VA treatment that he has received for his left ankle disability, to include any VA treatment since August 25, 2015.  After securing the necessary releases, obtain all identified records.  If private records are identified, but not obtained, the Veteran shoulder be informed in accordance with 38 C.F.R. § 3.159(e) (2015).
2.  Obtain an addendum opinion from the VA examiner who conducted the June 2008 VA examination, or, if unavailable, an appropriate substitute.  If the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any left ankle disability diagnosed during the pendency of the appeal, began in service, was caused by service, or is otherwise causally related to the Veteran's military service, including his documented September 1976 left ankle injury?

In so opining, the examiner should address the diagnoses of record, the October 2007 record from Dr. Zeller indicating that the Veteran's x-rays favored the presence of an old avulsion of an uncertain age, the Veteran's post-service August 12, 2005 ankle injury, and the August 12, 2005 x-ray report noting the presence of a corticated ossicle likely related to prior trauma.

A complete rationale for all opinions must be provided. 

3.  Finally, after completing any other warranted development, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an appropriate opportunity to respond.  Then return the case to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


